NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCOTT TIMBER COMPANY,
Plczintiff-Appellee, '
V.
UNITED STATES,
Defendan,t-Appellan.t.
2011-5092 _
Appeal from the United States Court of Federal
Claims in case no. 05-CV-708, Judge Char1es F. Lettow.
ON MOTION
ORDER
The United StateS moves for a 7-day extension of
tin1e, until Febrnary 10, 2012, to file its reply brief. Scott
Timber Company opposes.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

soon T1MBER ooMPAi~1Y v. us 2
FoR THE CoURT
FEB 1 0 mm /S/ Jan H01-haig
Date J an Horba1y
Cierk
cci A1an I. Sa1tman, Esq. us c0uRF"-E5
E11en M. Lyn¢h, ESq. ' we 1=si1§'z§A”£Pr;P»§ii1Sii°"
S21 FEB 10Zl]12
JAN HORBAl¥
CLEHK
§